Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 10 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 20090080163), in view of Hu (US 20090034218).
Regarding claim 1, Lyons discloses an electronic device comprising: 
a circuit board (printed wiring board PWB 14, figure 2); 
at least one electronic component (components 18 on the upper surface of PWB 14) mounted on an upper surface of the circuit board; 
at least one connecting member (connectors 58, 64, 68) mounted on the upper surface of the circuit board and electrically connected to the circuit board or the at least one electronic component (connectors and components are inherently electrically connected to the circuit board to form a complete circuitry); and 
a conductive frame (conductive frame 22; paragraph 13) which comprises a side wall (side wall of frame 22) surrounding a space (a space surrounded by the frame 22), in which the at least one electronic component and the at least one connecting member are disposed, and an extension part (top side of frame 22 connected to the side wall) extending from one end of the side wall into the space.

	Hu teaches a second end of a side wall 24 s surface mounted on the circuit board 22, figure 2.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to adjust the size of the circuit board and the frame as needed to accommodate all the components of the circuitry.  In doing so, the circuit board may be larger size than the frame that the frame is surface mounted on the circuit board.

Regarding claim 2, Lyons, in view of Hu, discloses the claimed invention as set forth in claim 1.  Lyons further discloses a sub-circuit board (PMC 52) which faces the circuit board and is disposed to be in contact with the extension part of the conductive frame, wherein the sub-circuit board is electrically connected to the at least one connector (connectors 58, 64, 68).

Regarding claim 5, Lyons, in view of Hu, discloses the claimed invention as set forth in claim 1.  Lyons further discloses the conductive frame comprises an opening (opening on top surface of frame 22) formed in the extension part.

Regarding claim 6, Lyons, in view of Hu, discloses the claimed invention as set forth in claim 1.  Lyons further discloses the at least one electronic component includes an electronic component (components 54) disposed in correspondence with the opening.

Regarding claim 10, Lyons, in view of Hu, discloses the claimed invention as set forth in claim 2.  Lyons further suggests the connector comprises: a housing (outside protective cover of a typical connector); and multiple conductive terminals (multiple pins, see background of invention) disposed in the housing.

Regarding claim 11, Lyons, in view of Hu, discloses the claimed invention as set forth in claim 10.  Lyons further discloses the connecting member is surface-mounted on and electrically connected to one surface of the sub-circuit board (connector 58 is a surface mount on board 52), and is electrically connected to one surface of the circuit board by the multiple conductive terminals (pins of the connector, see background of invention).

Regarding claim 12, Lyons, in view of Hu, discloses the claimed invention as set forth in claim 2.  Lyons further suggests the sub-circuit board is disposed to be substantially parallel to the circuit board at a predetermined distance (board 52 is parallel to and is a predetermined distance to board 14, figure 2) therefrom.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 20090080163), in view of Hu (US 20090034218), in further view of Vesamaki (US 6385054).
Regarding claim 7, Lyons discloses the claimed invention as set forth in claim 2.

Vesamaki teaches the connector (12) is connected to the circuit board (51) by solder (column 4, line 51).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use common adhesive such as solder, as suggested by Vesamaki, in order to attach connectors and other components to the surface of the circuit board.
	
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (US 20090080163), in view of Hu (US 20090034218), in view of Vesamaki (US 6385054), in further view of Fujioka (US 20180376581).
Regarding claim 8, Lyons, in view of Vesamaki, discloses the claimed invention as set forth in claim 7.
Lyons does not explicitly disclose another surface of the connecting member comprises a fastener for coupling the connecting member to the circuit board.
Fujioka teaches the connector is fastened into the circuit board (paragraph 18).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use a common method such as fastening, as suggested by Fujioka, in order to attach connector or component to the surface of the circuit board.



Allowable Subject Matter
Claims 14 – 19 are allowed.
Claims 3, 4, 9, 13, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 3, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the at least one connector comprises: multiple layers; and multiple conductive terminals passing through the multiple layers, wherein the multiple conductive terminals extend from the circuit board toward the sub-circuit board. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 9, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1, 2, 7, 8, a combination of limitations that the fastener is coupled to an assembly part at the circuit board, wherein the fastener and the assembly part are fixed to each other by fit coupling, snap coupling, or hook coupling. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a sub-circuit board which faces the circuit board and is 
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 14, a combination of limitations that the at least one connecting member comprises: multiple layers; and multiple conductive terminals passing through the multiple layers, wherein the multiple conductive terminals extend from the circuit board toward the sub-circuit board. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 21, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that the conductive frame comprises a first shield can and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BINH B TRAN/Primary Examiner, Art Unit 2848